Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2015

                                    No. 04-15-00322-CR

                                Bryan Krystopher ANDERS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1955
                        Honorable Mary D. Roman, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion issued this date, this appeal is DISMISSED for
want of jurisdiction.

       It is so ORDERED on August 5, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk